DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3: The limitation “the inward flange” found in line 4 lacks sufficient antecedent basis.  Examiner suggests amendment the limitation to recite --the inward flange of the single steel section--.
With regard to claim 29: It’s unclear as to how claim 29 further limits the scope of claim 1.  Examiner notes that claim 1 recites an n-sided polygon wherein the inwards flanges delimits the concrete core with n lateral sides, wherein each steel reinforced column comprises one of the inward flanges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-22 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346).
With regard to claims 1, 24 and 29: Blumenthal discloses a metallic reinforced concrete column (L, 7 and A) (figs. 7 and 9) capable of use in a high rise building comprising:
a plurality of metallic sections (A) extending longitudinally through the metallic reinforced concrete column (L, 7 and A), each of these metallic sections (A) having an outward flange with an outer surface turned outwards in the concrete column, an opposite inward flange with an outer surface turned inwards in the concrete column, and a central web connecting the outward flange to the inward flange (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
wherein:
all the metallic sections (A) are arranged in the metallic reinforced concrete column (L, 7 and A) so that the outer surfaces of all their inward flanges delimit therein a central concrete core with n lateral sides and a transversal cross-section that forms an n-sided polygon (square), n being at least equal to three, each of the n lateral sides of the central concrete core being coplanar with the outer surface of the inward flange of at least one metallic section (A) of the plurality of metallic sections (fig. 7); and
the metallic reinforced concrete column has a longitudinal axis along which the metallic sections extend, so that the longitudinal axis of each metallic section is parallel to the longitudinal axis of the metallic reinforced concrete column (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
Blumenthal does not disclose that metallic sections are steel.
It would have been a matter of obvious design choice to form the metallic sections out of steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Steel is a well-known material for use in columns and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as strength. 
The steel sections being “hot-rolled” is considered a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.


    PNG
    media_image1.png
    353
    394
    media_image1.png
    Greyscale

Fig. 7: Blumenthal (US 1,924,346)
With regard to claim 2: As modified, Blumenthal discloses at least 30% of the surface of each of the n lateral sides of the concrete core are limited by the outer surface of the inward flange of one or more steel sections (fig. 7).
With regard to claim 3: As modified, Blumenthal discloses a first side of the n-lateral sides of the central concrete core that is coplanar with the outer surface of the inward flange of the single steel section of the plurality of steel sections has the inward flange of the single steel section centered relative to the width of first side of the central concrete core (fig. 7).
With regard to claim 4: As modified, Blumenthal discloses all the inward flanges of the plurality of steel section have the same width (fig. 7).
With regard to claim 5: As modified, Blumenthal discloses all the steel sections have the same dimensions (fig. 7).
With regard to claim 6: Blumenthal discloses that the central concrete core has a transversal cross-section that forms an n-sided convex polygon (square) (fig. 7).
With regard to claim 7: Blumenthal discloses that the central concrete core has a transversal cross-section that forms a regular polygon (fig. 7).
With regard to claim 8: Blumenthal discloses that all the n sides of the central concrete core all have the same width (fig. 7).
With regard to claim 9: As modified, Blumenthal discloses that the steel reinforced concrete column having a longitudinal axis (fig. 7), wherein for a side of the lateral sides of the central concrete core is coplanar to the outer surface of the inward flange of a single steel section (A) of plurality of steel sections (A), the web of the corresponding steel section has a mid-plane containing the longitudinal axis of the column (fig. 7).
With regard to claim 10: As modified, Blumenthal discloses that the steel sections (A) form an arrangement of which the longitudinal central axis of the steel reinforced column is an axis of rotational symmetry (fig. 7).
With regard to claim 19: Blumenthal discloses at least two longitudinally spaced beam-to-column connection nodes (point between column and beams) for connecting thereto load bearing beams (horizontal members) (fig. 9),
wherein, between two successive beam-to-column connection nodes of the at least two longitudinally spaced beam-to-column connection nodes, there is no structural steel interconnecting the steel sections (figs. 7 and 9).
With regard to claim 20: As modified, Blumenthal discloses at least one beam-to-column connection on the outward flange of at least one of the steel sections (A) (figs. 7 and 9).
With regard to claim 21: Blumenthal discloses that the steel reinforced concrete column having a round or oval or generally curvilinear cross-section (fig. 7).
With regard to claim 22: Blumenthal does not disclose that the embodiment of fig. 7 is a steel reinforced concrete column comprising  a polygonal cross-section.
However, Blumenthal discloses an alternative embodiment of a column comprising a polygonal cross-section (fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of fig. 7 of Blumenthal to include a polygonal cross-section such as taught by the alternative embodiment of fig. 8 of Blumenthal in order to provide a concrete column with a desired aesthetic.
With regard to claim 25: Blumenthal discloses at least two longitudinally spaced beam-to-column connection nodes (point between column and beams) for connecting thereto load bearing beams (horizontal members) (fig. 9),
wherein, between two successive beam-to-column connection nodes of the at least two longitudinally spaced beam-to-column connection nodes, there is no structural steel interconnecting the steel sections (figs. 7 and 9).
With regard to claim 26: Blumenthal discloses a high-rise building comprising at least one steel reinforced concrete column according to claim 1 (fig. 7).
With regard to claim 27: As modified, Blumenthal discloses the at least one steel reinforced concrete column comprising at least two longitudinally spaced beam-to-column connection nodes (point between column and beams), at least two successive floors (at each horizontal beam) supported by the steel reinforced concrete column at two successive beam-to-column connection nodes of the at least two longitudinally spaced beam-to-column connection nodes (point between column and beams), wherein:
at each of the beam-to-column connection nodes (point between column and beams) of the at least two longitudinally spaced beam-to-column connection nodes, the steel sections are structurally interconnected by means of structural steel (figs. 7 and 9); and
between the two successive beam-to-column connection nodes, there is no structural steel interconnecting the steel sections of the plurality of steel sections (figs. 7 and 9).
With regard to claim 28: Blumenthal discloses a composite metallic-concrete column (L, 7 and A) (figs. 7 and 9) capable of use in a high rise building comprising:
concrete, the concrete being metallic-reinforced concrete (lines 14-48, 77-82 and 105-110; figs. 7 and 9); and
a plurality of metallic sections (A) extending longitudinally through the metallic reinforced concrete column (L, 7 and A), each of these metallic sections (A) having an outward flange with an outer surface turned outwards in the metallic-concrete column, an opposite inward flange with an outer surface turned inwards in the metallic-concrete column, and a central web connecting the outward flange to the inward flange (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
wherein the metallic sections (A) are arranged in the composite metallic reinforced concrete column (L, 7 and A) so that the outer surfaces of their inward flanges delimit with the concrete a central concrete core with n lateral sides and a transversal cross-section that forms an n-sided polygon (square), n being at least equal to three, each of the n lateral sides of the central concrete core being coplanar with the outer surface of the inward flange of at least one metallic section (A) of the plurality of metallic sections (fig. 7); and
where the metallic sections (A) block transversal expansion of the central concrete core under compression forces and thereby provide confinement of the central concrete core;
wherein the composite metallic-concrete column has a longitudinal axis along which the metallic sections extend, so that the longitudinal axis of each metallic section is parallel to the longitudinal axis of the composite metallic-concrete column (lines 14-48, 77-82 and 105-110; figs. 7 and 9);
Blumenthal does not disclose that metallic sections are steel.
It would have been a matter of obvious design choice to form the metallic sections out of steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Steel is a well-known material for use in columns and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as strength. 
The steel sections being “hot-rolled” is considered a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346) in view of Univ Beijing Technology (CN 102 409 807).
With regard to claim 11: Blumenthal does not disclose that each inward flange comprises a multitude of shear connectors penetrating into the central concrete core.
However, Univ Beijing Technology discloses a steel section (1) having an outward flange and an inward flange comprising a multitude of shear connectors (6) penetrating into a central concrete core (2) (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Blumenthal to have each steel section include a multitude of sheer connectors on the outward flange and the inward flange penetrating into a concrete core such as taught by Univ Beijing Technology in order to provide additional anchoring for securing the each steel section to the concrete core.
With regard to claim 12: Blumenthal does not discloses each of the steel sections comprises a multitude of shear connectors penetrating into the concrete between its outward and inward flanges and/ or into the concrete surrounding the outer surface of its outward flange.
However, Univ Beijing Technology discloses a steel section (1) having an outward flange and an inward flange comprising a multitude of shear connectors (6) penetrating into a central concrete core (2) surrounding the outer surface of the outward flange and the inward flange (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of Blumenthal to have each steel section include a multitude of sheer connectors on the outward  flange and the inward flange penetrating into a concrete core surrounding the outer surface of the outward flange and the inward flange such as taught by Univ Beijing Technology in order to provide additional anchoring for securing the each steel section to the concrete core.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 1,924,346) in view of Univ Beijing Technology (CN 1793587).
With regard to claim 13: Blumenthal does not disclose longitudinal and/or transversal rebars.
However, Univ Beijing Technology discloses a column having longitudinal and transversal rebars (2 and 5) surrounding steel sections (8) (figs. 5-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the column of Blumenthal to include longitudinal and transversal rebars  surrounding the steel sections such as taught by Univ Beijing Technology in order to provide additional reinforcement for bearing greater load. 
With regard to claim 14: Blumenthal does not disclose that the concrete core comprises an outer reinforcement cage formed of longitudinal and transversal rebars and enclosing the plurality of the steel sections.
However, Univ Beijing Technology discloses a concrete core comprising an outer reinforcement cage formed of longitudinal and transversal rebars (2 and 5) and enclosing steel sections (8) (figs. 5-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the column of Blumenthal to have the concrete core comprise an outer reinforcement cage formed of longitudinal and transversal rebars and enclosing an arrangement of the steel sections such as taught by Univ Beijing Technology in order to provide additional reinforcement for bearing greater loading. 
With regard to claim 15: Blumenthal as modified by Univ Beijing Technology discloses that the outer reinforcement cage comprises a multitude of closed rebar rings connected to the longitudinal rebars.  Examiner notes that the transversal rebars match the shape of the column.

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
Applicant argues that Blumenthal discloses that one of the H-shaped columns is located in the center, therefore failing to disclose or suggest a plurality of hot-rolled steel sections with each of the steel sections having an outward flange with an outer surface turned outwards in the steel reinforced concrete column and an opposite inward flange with an outer surface turned inwards in the steel reinforced concrete column.
Examiner respectfully submits that annotated figure 7 previously indicated the metal sections forming the central concrete core.  However, in order to further clarify the rejection, figure 7 has been further annotated to indicate the metal sections (A) delimiting the core.  Note that the independent claims include open-ended language that do not preclude a metal section in the center.  Examiner suggests further amending the independent claims to further define the configuration of the central core being engaged by protrusions extending from the inward flanges, wherein the center concrete core is formed solely from concrete.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 8/1/22.  Note the rejection pertaining to the limitation “the inward flange” lacking sufficient antecedent basis remains.

Allowable Subject Matter
Claims 16-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed steel reinforced concrete column including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633